Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48527 Filed 01/07/21 Page 1 of 32




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

      ELNORA CARTHAN, et al.,
                                    Plaintiffs,

           v.                                      Case No. 5:16-cv-10444-JEK-
                                                   MKM
      RICK SNYDER, et al.,
                                    Defendants. Hon. Judith E. Levy
                                                Magistrate Judge Mona K.
                                                Majzoub

  __________________________________________________________________

       DEFENDANTS VEOLIA NORTH AMERICA, LLC, VEOLIA NORTH
          AMERICA, INC., AND VEOLIA WATER NORTH AMERICA
         OPERATING SERVICES, LLC’S MOTION TO EXCLUDE THE
      TESTIMONY AND DECLARATION OF DR. PANAGIOTIS (PANOS) G.
                           GEORGOPOULOS
          Pursuant to Federal Rules of Evidence 702 and 402, Defendants Veolia North

  America, LLC, Veolia North America, Inc., and Veolia Water North America

  Operating Services, LLC (collectively, VNA) move to exclude the testimony and

  declaration of Dr. Panagiotis (Panos) G. Georgopoulos.1 The Court should exclude

  Dr. Georgopoulos’s opinions because they are not based on a reliable methodology

  or on sufficient facts or data. The Court should also exclude Dr. Georgopoulos’s



  1
      VNA submits this motion to exclude expert testimony in conjunction with its
  opposition to Plaintiffs’ motion for class certification. VNA reserves the right to
  raise additional objections to the testimony of Plaintiffs’ experts if the Court grants
  class certification.

                                             1
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48528 Filed 01/07/21 Page 2 of 32




  opinions because they are based on modeling that does not fit the Plaintiffs’ theory

  of the case, and therefore are not relevant.

        As Local Rule 7.1(a) requires, VNA conferred with Plaintiffs’ counsel

  concerning this motion. After VNA explained the nature and legal basis for the

  motion, Plaintiffs’ counsel said that they would oppose it.

                                                 Respectfully submitted,

   CAMPBELL, CONROY & O’NEIL                     BUSH SEYFERTH
   P.C.                                          PLLC

   By: /s/ James M. Campbell                     By: /s/ Cheryl A. Bush
   James M. Campbell                             Cheryl A. Bush (P37031)
   Alaina N. Devine                              Michael R. Williams (P79827)
   One Constitution Wharf, Suite 310             100 W. Big Beaver Road, Suite 400
   Boston, MA 02129                              Troy, MI 48084
   (617) 241-3000                                (248) 822-7800
   jmcampbell@campbell-trial-lawyers.com         bush@bsplaw.com
   adevine@campbell-trial-lawyers.com            williams@bsplaw.com

   Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
             Veolia Water North America Operating Services, LLC

  Dated: January 7, 2021




                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48529 Filed 01/07/21 Page 3 of 32




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

   ELNORA CARTHAN, et al.,
                                Plaintiffs,

         v.                                   Case No. 5:16-cv-10444-JEK-
                                              MKM
   RICK SNYDER, et al.,
                                Defendants. Hon. Judith E. Levy
                                            Magistrate Judge Mona K.
                                            Majzoub

  __________________________________________________________________

    DEFENDANTS VEOLIA NORTH AMERICA, LLC, VEOLIA NORTH
       AMERICA, INC., AND VEOLIA WATER NORTH AMERICA
     OPERATING SERVICES, LLC’S BRIEF IN SUPPORT OF THEIR
    MOTION TO EXCLUDE THE TESTIMONY AND DECLARATION OF
           DR. PANAGIOTIS (PANOS) G. GEORGOPOULOS
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48530 Filed 01/07/21 Page 4 of 32




                   STATEMENT OF THE ISSUE PRESENTED
  1.    Should the Court exclude the testimony and declaration of Dr. Panagiotis

        (Panos) G. Georgopoulos under Federal Rules of Evidence 702 and 402

        because they are not based on sufficient facts or data, there is no scientific

        basis for his opinions regarding children older than 7 years old, and they are

        based on modeling that does not fit Plaintiffs’ theory of the case?

              VNA answers: “Yes.”

              Plaintiffs answer: “No.”




                                           i
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48531 Filed 01/07/21 Page 5 of 32




         CONTROLLING OR MOST APPROPRIATE AUTHORITIES
  Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993)

  Greenwell v. Boatwright, 184 F.3d 492 (6th Cir. 1999)

  Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521 (6th Cir. 2012)

  Palmer v. Asarco Inc.,
       No. 03-cv-0498, 2007 WL 2298422 (N.D. Okla. Aug. 6, 2007)

  Palmer v. Asarco Inc.,
       No. 03-cv-0498, 2007 WL 2302584 (N.D. Okla. Aug. 7, 2007)

  Pride v. BIC Corp., 218 F.3d 566 (6th Cir. 2000)

  Tamraz v. Lincoln Elec. Co., 620 F.3d 665 (6th Cir. 2010)

  Fed. R. Evid. 402

  Fed. R. Evid. 702




                                          ii
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48532 Filed 01/07/21 Page 6 of 32




                                          TABLE OF CONTENTS

                                                                                                                    Page
  INTRODUCTION .....................................................................................................1
  BACKGROUND .......................................................................................................2
  LEGAL STANDARD ................................................................................................4
  ARGUMENT .............................................................................................................5
  I.    Dr. Georgopoulos’s Opinions Are Unreliable ...................................................5
        A. Dr. Georgopoulos’s Opinions Are Unreliable Because They Are
           Not Based On Any Facts Or Data Specific To This Case .........................5
        B.     Dr. Georgopoulos’s Opinions Regarding Children Over 7 Years
               Old Are Unreliable Because They Lack A Scientific Basis ....................13
  II.   Dr. Georgopoulos’s Opinions And Modeling Are Not Relevant ....................17
        A. Dr. Georgopoulos’s Opinions And Modeling Do Not Fit The
           Definition Of The Minors Subclass .........................................................18
               1. Dr. Georgopoulos’s Opinions And Modeling Relate To A
                  Continuous Exposure Period of 90 Days, Not 14 Days Within 90
                  Days....................................................................................................18
               2. Dr. Georgopoulos’s Opinions And Modeling Do Not Relate To
                  Children Over 7 Years Old ................................................................20
        B.     The Modeling Does Not And Cannot Establish Injury And
               Damages For Members Of The Minors Subclass ....................................22
  CONCLUSION ........................................................................................................25




                                                            iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48533 Filed 01/07/21 Page 7 of 32




                                   INTRODUCTION
         Dr. Panagiotis (Panos) G. Georgopoulos is a chemical engineer and professor

  whose testimony is offered by Plaintiffs to show that members of the minors subclass

  had elevated blood lead levels as a result of exposure to lead in Flint drinking water.

  Dr. Georgopoulos performed mathematical modeling to demonstrate that various

  increases in water lead levels can cause corresponding increases in blood lead levels.

  But Dr. Georgopoulos’s opinions do not demonstrate that all members of the minors

  subclass actually had elevated blood lead levels. Dr. Georgopoulos’s modeling is

  based on hypothetical assumptions—not on data about actual water lead levels or

  actual blood lead levels in Flint.      He also has no scientific basis for those

  assumptions, especially with respect to his opinions about children older than 7 years

  old.

         Further, his opinions are not relevant because they do not fit either the class

  definition or Plaintiffs’ theory of liability. Dr. Georgopoulos did modeling that

  assumed continuous exposure to lead over a 90-day period. But Plaintiffs defined

  the minors subclass to include children exposed to lead through the drinking water

  for only 14 days within a 90-day period. That makes his model overestimate the

  effects of exposure. Also, his modeling relates only to children through 7 years old,

  but Plaintiffs include children up to 10 years old in the proposed subclass. That




                                            1
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48534 Filed 01/07/21 Page 8 of 32




  likewise presents a fit problem.       The Court therefore should exclude Dr.

  Georgopoulos’s opinions.

                                   BACKGROUND
        Plaintiffs seek to certify a minors subclass consisting of “all children who,

  during the period from May 1, 2014 to January 5, 2016, were (a) in utero or between

  the ages of 0 to 10 years old, (b) lived in an identified residence or attended an

  identified school or day care, and (c) were exposed through ingestion to unfiltered

  Flint public water at such residence, school or day care for at least 14 days within a

  90 day period.” Pls.’ Mot. for Class Certification xii, ECF No. 1207, PageID.34436

  (Class Cert. Mot.).

        Plaintiffs offer Dr. Georgopoulos to opine about the blood lead levels of

  children who lived at addresses identified by Dr. Goovaerts as places of likely

  exposure to lead. Dr. Georgopoulos asserts “that those young children exposed to

  lead-contaminated water at the addresses identified by Dr. Goovaerts would more

  likely than not have had elevated blood lead levels.”         Class Cert. Mot. 75,

  PageID.34512; see Georgopoulos Decl. ¶¶ 11, 14, ECF No. 1208-137,

  PageID.37956, 37959 (Decl.).

        Significantly, Dr. Georgopoulos does not attempt to measure blood lead levels

  in any members of the minors subclass attributable to exposure to lead in drinking

  water. Instead, he estimates the increases in blood lead levels that would result from



                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48535 Filed 01/07/21 Page 9 of 32




  hypothetical increases in water lead exposure for hypothetical subjects, using

  various assumptions.    See Decl. ¶¶ 15(a)-(b), 16(b), 16(d)-(e), PageID.37961,

  37963-37965. Dr. Georgopoulos uses the U.S. EPA’s Integrated Exposure Uptake

  Biokinetic (IEUBK) model and All Ages Lead Model (AALM) to make those

  estimates. Id. ¶ 15(a)-(b), PageID.37961.

        Dr. Georgopoulos’s modeling is, in his words, “hypothetical,” “preliminary,”

  and “generic.” Ex. 2, Georgopoulos Dep. 52:22-53:1, 54:7-12, 54:23-55:2, 79:22-

  25, 99:25-100:3, 147:25-148:2 (Dep.). It does not account for actual water lead

  exposure of Plaintiffs, variability in duration of lead exposure, or variability in

  exposure to lead from sources other than water. Id. at 47:1-23, 57:8-18, 78:2-21,

  86:23-87:2, 128:25-129:13, 143:10-144:18. Dr. Georgopoulos agrees that, if those

  factors were considered, blood lead levels in individuals would vary as compared to

  the modeled estimates. Id. at 53:10-54:5, 148:7-12. Further, because the IEUBK

  model has been promulgated and calibrated for use only with respect to children up

  to 7 years old, Dr. Georgopoulos had no basis for modeling the effects of water lead

  exposure on blood lead levels of children older than 7 years old. Neither does it

  account for physical differences among the class members, which impacts the extent

  to which exposure to lead in water results in increased lead levels. Decl. ¶ 16,

  PageID.37969.




                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48536 Filed 01/07/21 Page 10 of 32




        Dr. Georgopoulos’s opinions and modeling do not match the definition of the

  minors subclass. To be in the minors subclass, a person must have been exposed to

  unfiltered Flint water for 14 out of 90 days between May 1, 2014, to January 5, 2016.

  Class Cert. Mot. xii, PageID.34436. Yet Dr. Georgopoulos’s opinions are based on

  exposure over 90 days, not a minimum of 14 days within a 90 day period or any

  other duration less than 90 days. Dep. 94:15-18. And he performed no modeling

  for children older than 7 years old. Id. at 72:21-73:4.

                                 LEGAL STANDARD
        Courts carry out the “basic gatekeeping obligation” of ensuring the “reliability

  and relevancy of expert testimony.” Kumho Tire Co. v. Carmichael, 526 U.S. 137,

  147, 152 (1999). A qualified expert may provide opinion testimony only if it will

  “help the trier of fact to understand the evidence or to determine a fact in issue.”

  Fed. R. Evid. 702(a). For expert testimony to meet the relevance requirement of

  Rule 702, there must be “a ‘fit’ between the testimony and the issue to be resolved

  by the trial.” Greenwell v. Boatwright, 184 F.3d 492, 496 (6th Cir. 1999) (citing

  United States v. Bonds, 12 F.3d 540, 555 (6th Cir. 1993)).

        The expert opinion also must be “based on sufficient facts or data,” must be

  “the product of reliable principles and methods,” and must be the result of the expert

  “reliably appl[ying] the principles and methods to the facts of the case.” Fed. R.

  Evid. 702(b)-(d). In short, expert testimony must “rest[] on a reliable foundation



                                            4
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48537 Filed 01/07/21 Page 11 of 32




  and [be] relevant to the task at hand.” Daubert v. Merrell Dow Pharms., Inc., 509

  U.S. 579, 597 (1993).

        As the proponent of the expert testimony, Plaintiffs bear the burden of

  establishing its admissibility by a preponderance of evidence. Nelson v. Tenn. Gas

  Pipeline Co., 243 F.3d 244, 251 (6th Cir. 2001). As explained in VNA’s opposition

  to the motion for class certification, district courts should rule on Daubert challenges

  to expert testimony at the class-certification stage if the plaintiffs rely on that

  testimony to meet the Rule 23 requirements. See, e.g., In re FCA US LLC

  Monostable Elec. Gearshift Litig., 382 F. Supp. 3d 687, 691-92 (E.D. Mich. 2019).

                                      ARGUMENT

  I.    Dr. Georgopoulos’s Opinions Are Unreliable

        A.     Dr. Georgopoulos’s Opinions Are Unreliable Because They Are
               Not Based On Any Facts Or Data Specific To This Case
        In his declaration, Dr. Georgopoulos states that his “overall opinion is that

  children and pregnant women, and therefore their fetuses, would have had increased

  blood lead levels because of the change in water source” when they “consumed tap

  water in Flint, MI for 90 days between May 1, 2014 and January 5, 2016 if they meet

  Criteria 4, 5 or 6 . . . and that water was not filtered to remove lead.” Decl. ¶ 11(a),

  PageID.37956. To satisfy one of Criteria 4, 5, and 6, a putative class member must

  have lived in a home in Flint that was built on or before 1986, lived in a home with

  confirmed documentation of elevated tap water, or attended a school or daycare


                                             5
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48538 Filed 01/07/21 Page 12 of 32




  center known to have had detectable levels of lead in the water. Id. ¶ 14(c),

  PageID.37959-37960.

        Dr. Georgopoulos’s opinion is based on mathematical models he uses to

  estimate blood lead levels corresponding to increased water lead levels using

  “example    applications”   for   “hypothetical”   subjects.     Decl.    ¶ 15(a)-(b),

  PageID.37961. Specifically, Dr. Georgopoulos calculated the expected geometric

  mean blood lead levels—that is, typical values within ranges of estimated values—

  at ascending levels of lead in water in the range of 1 to 300 μg/L (micrograms per

  liter) of lead. Id. ¶ 16(d)-(e), PageID.37964.

        Expert testimony is permissible only if the expert witness “reliably applied

  the principles and methods to the facts of the case.” Fed. R. Evid. 702(d). Dr.

  Georgopoulos did not apply any methodology to the facts of this case. He admitted

  that he performed his modeling without using any data about named plaintiffs or

  absent class members. During his deposition, he said that his model is merely a

  “preliminary demonstration” and that it is not representative of any individual. Dep.

  53:17-22, 147:22-148:2. He intended to create a “generic” estimation of blood lead

  levels across various water lead levels. Id. at 52:16-53:1, 54:21-55:2.

        To create his model, Dr. Georgopoulos used default values and assumptions,

  not actual data about class members and Flint. For example, he used default values

  for outdoor air lead concentration, indoor air lead concentration, time outdoors, and



                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48539 Filed 01/07/21 Page 13 of 32




  diet. Dep. 57:12-18, 132:8-133:6. He assumed exposure to lead in water over 90

  days. Id. at 86:23-87:2, 89:5-8, 89:25-90:6, 145:16-20. He assumed constant levels

  of exposure to lead from sources other than water. Id. at 76:18-23. In addition, he

  assumed that lead was dissolved in water rather than bound to particulates suspended

  in water, characterizing the lead as more readily absorbed into the blood stream. Id.

  at 147:18-22; see Decl. ¶ 16, PageID.37973.

        Dr. Georgopoulos conceded that his model does not permit the finder of fact

  to determine the blood lead levels for any individual class member. He testified that

  “[t]he purpose of the ‘generic’ application of the model was to get an estimate

  screening or approximate estimate of these ranges that would be further refined in

  the future if we have the specific information for any particular individual.” Dep.

  54:7-12. His declaration likewise states: “Though the results presented in this

  declaration involve hypothetical individuals and plausible exposure, if subject-

  specific information is collected then it could be used in the calculations for case-

  specific estimates.” Decl. ¶ 16, PageID.37981.

        Yet specific information for Flint individuals, including for named plaintiffs,

  is available—Dr. Georgopoulos just did not use it. The information available

  includes blood lead levels, water lead levels, information about housing, and

  testimony about behavioral patterns such as tap water consumption, bottled water

  consumption, diet, and time outdoors. Decl. ¶ 9, PageID.37955 (Georgopoulos



                                           7
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48540 Filed 01/07/21 Page 14 of 32




  declaration referring to the available data in this case, including water lead levels,

  the presence of lead service lines, galvanized interior pipes, and lead-soldered

  copper plumbing, and other factors in Flint). According to Dr. Georgopoulos, that

  type of data can be readily evaluated and input into the models. Dep. 40:10-22,

  46:12-16. He stated that “the model can simulate exposure scenarios in which

  exposure to [lead] in a specific medium may occur from different sources, or at

  different locations (e.g., home, school, work) within a day” and that “in such

  simulations the concentrations of [lead] in air, water, indoor dust or soil, at each

  specified age, are calculated as the weighted average of contributions from all

  exposures that contribute to that particular exposure medium.”           Decl. ¶ 16,

  PageID.37973.

        Dr. Georgopoulos did not perform any of those individual calculations. He

  did not input any data into the models from any individuals in Flint to estimate

  specific blood lead levels. Dep. 52:16-53:1. He did not review the water lead levels

  at residences where named plaintiffs lived. He also did not use available information

  about water lead levels at daycare centers and schools in Flint. Id. at 47:18-23,

  160:16-161:8. Dr. Georgopoulos did not even review the depositions of named

  plaintiffs to determine if their circumstances match his assumptions. Id. at 27:12-

  15, 30:7-10. He testified that, because the modeling was “preliminary,” there was

  “no point” in trying to elaborate with specific facts rather than relying on default



                                            8
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48541 Filed 01/07/21 Page 15 of 32




  inputs. Id. at 147:20-148:2. In his words, the modeling he performed is “not an

  attempt to actually estimate an individual’s specific exposure.” Id. at 77:25-78:1.

        Dr. Georgopoulos did adjust the default level of lead in soil to reflect reported

  levels of lead in soil in Flint. Dep. 136:10-21. But that did little to tailor his model

  to the circumstances of class members, because the reported levels of lead in soil

  vary by location within the City. Id. at 97:19-22, 137:19-24. Dr. Georgopoulos

  selected a single mid-range number from the reported soil lead levels as the input

  for all of the modeling estimates. Id. at 97:22-25, 137:9-17. Therefore, the soil lead

  level input into the modeling remains generic and not specific to any Flint individual.

        Not only did Dr. Georgopoulos fail to use actual data from Plaintiffs as inputs

  to his model, he also failed to compare his model’s outputs to actual data from

  Plaintiffs. Although the named plaintiffs’ blood lead measurements were readily

  available, Dr. Georgopoulos did not compare those blood lead measurements to his

  modeled blood lead estimates. Dep. 41:19-24, 149:18-150:13. (Dr. Georgopoulos

  did refer to reported Flint blood lead measurements from other sources, id. at 41:25-

  42:6, but he had no basis for concluding that the blood lead measurements from other

  sources were representative of the named plaintiffs or of all other members of the

  minors subclass.)

        Dr. Georgopoulos’s disregard of Plaintiffs’ actual blood lead measurements

  renders his modeling unreliable. See Krik v. Crane Co., 76 F. Supp. 3d 747, 753



                                             9
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48542 Filed 01/07/21 Page 16 of 32




  (N.D. Ill. 2014) (excluding expert testimony as unreliable given “experts’ wholesale

  failure to base their opinions on facts specific to this case”); LeClerq v. The

  Lockformer Co., No. 00 C 7164, 2005 WL 1162979, at *4 (N.D. Ill. Apr. 28, 2005)

  (barring expert testimony that failed to discuss the import of, or even mention,

  material facts, stating that “[t]his disregard of relevant data undermines the reliability

  of [the expert’s] entire opinion”).

        The testimony of an expert who employed a strikingly similar methodology

  was excluded in Palmer v. Asarco Inc., No. 03-cv-0498, 2007 WL 2298422 (N.D.

  Okla. Aug. 6, 2007). In Palmer, seven minor children claimed injury due to

  exposure to low levels of lead from piles of mining waste blown by wind to

  plaintiffs’ residences in nearby towns. Id. at *1. Blood testing showed that each

  plaintiff had some amount of lead in his or her blood. Id. Plaintiffs retained an

  expert, Wayne Snodgrass, M.D., Ph.D., to testify that plaintiffs were injured by

  exposure to lead. Id. Based on another expert’s claim that lead existed in the soil at

  each plaintiff’s residence, Dr. Snodgrass estimated the blood lead level of a

  hypothetical child in similar circumstances using the IEUBK model and opined that

  each plaintiff should have a blood lead level of at least 15 µg/dL. Id. at *9. Dr.

  Snodgrass relied on that estimated blood lead level in forming his opinion that

  plaintiffs’ health had been adversely affected due to their lead exposure. Id.




                                             10
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48543 Filed 01/07/21 Page 17 of 32




        The Palmer court found many problems with Dr. Snodgrass’s reliance on the

  IEUBK-estimated blood lead level. First, he did not use any actual data from the

  plaintiffs: Dr. Snodgrass acknowledged that “he did not have anyone prepare

  IEUBK results based on the specific facts of this case. Instead, he changed certain

  factors in preexisting calculations to reach his results.” 2007 WL 2298422, at *9.

  Further, there was no reason for Dr. Snodgrass to rely on modeling to estimate blood

  lead levels when actual testing data was available. As the court explained, “[a]side

  from the fact that Dr. Snodgrass did not actually run the IEUBK model to account

  for the specific facts of this case, there was no reason for him to estimate blood lead

  levels when actual testing existed.” Id. at *10. The court excluded Dr. Snodgrass’s

  opinions relying on the IEUBK modeling as “purely speculative” and “wholly

  unreliable.” Id.

        In a separate opinion in the Palmer case, the court excluded the testimony of

  another expert who opined that hypothetical IEUBK modeling showed that the

  plaintiffs had elevated blood lead levels. See Palmer v. Asarco Inc., No. 03-cv-0498,

  2007 WL 2302584 (N.D. Okla. Aug. 7, 2007). The expert was permitted to testify

  that lead reached the plaintiffs’ residences, creating an increased risk of lead

  exposure. But the court did not allow the expert to testify that the IEUBK modeling

  showed that the plaintiffs would have elevated blood lead levels, because that would

  imply that the plaintiffs actually ingested the lead, which was outside of the expert’s



                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48544 Filed 01/07/21 Page 18 of 32




  expertise and not based on evidence in the record. Id. at *8-*9. The expert admitted

  that he had not looked at the blood lead levels for the specific plaintiffs in the case.

  Id. at *8.

         As in Palmer, Dr. Georgopoulos’s use of the IEUBK and AALM models boils

  down to a hypothetical exercise detached from the facts of this case. Indeed, his

  opinions amount to nothing more than impermissible speculation. See Tamraz v.

  Lincoln Elec. Co., 620 F.3d 665, 670 (6th Cir. 2010) (“Because the ‘knowledge’

  requirement of Rule 702 requires ‘more than subjective belief or unsupported

  speculation,’ the testimony should have been excluded.” (quoting Daubert, 509 U.S.

  at 590)); Cameron v. Peach Cnty., No. 5:02-CV-41-1, 2004 WL 5520003, at *11

  (M.D. Ga. June 28, 2004) (excluding as “mere conjecture,” “overly speculative” and

  “without any relevant foundation” the opinion of a toxicologist that plaintiffs’

  exposure to contaminated air and water created a substantial risk of adverse health

  effects because the toxicologist merely assumed the frequency, duration, and volume

  of contaminated well-water consumed by the plaintiffs); In re Rezulin Prods. Liab.

  Litig., 309 F. Supp. 2d 531, 563 (S.D.N.Y. 2004) (excluding expert opinion as

  unreliable partly because the expert ignored available evidence).

         Because it is not grounded in real data, Dr. Georgopoulos’s modeling is

  unreliable and inadmissible. See Mohney v. USA Hockey, Inc., 138 F. App’x 804,

  809 (6th Cir. 2005) (affirming exclusion of testimony where expert did not use the



                                            12
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48545 Filed 01/07/21 Page 19 of 32




  fact-specific data but relied on assumptions and estimates); Pride v. BIC Corp., 218

  F.3d 566, 578 (6th Cir. 2000) (“The failure of [the] experts . . . to validate their

  hypotheses by reference to generally accepted scientific principles as applied to the

  facts of this case renders their testimony . . . unreliable and therefore inadmissible

  under Daubert and Federal Rules of Evidence 702 and 104.”) (emphasis added);

  Oracle Am., Inc. v. Google Inc., 798 F. Supp. 2d 1111, 1119 (N.D. Cal. 2011)

  (excluding expert opinion as not based on sufficient facts for failure to tie modeling

  to facts in the record); Krik, 76 F. Supp. 3d at 753 (excluding expert opinion that

  was not based on facts specific to the case as unreliable).

        B.     Dr. Georgopoulos’s Opinions Regarding Children Over 7 Years
               Old Are Unreliable Because They Lack A Scientific Basis
        The proposed minors subclass includes all children who meet certain

  requirements and who, during the period from May 1, 2014, to January 5, 2016, were

  in utero or between the ages of 0 to 10 years old. Class Cert. Mot. xii, PageID.34436.

  For his opinions regarding children, Dr. Georgopoulos relies on the IEUBK model.

  Decl. ¶ 15(a), PageID.37961. However, the IEUBK model has been promulgated

  and calibrated for use only for children up to 7 years old. Id. So the model was not

  designed to accurately predict blood lead levels for a significant proportion of the

  subclass, those 8 to 10 years old.

        Dr. Georgopoulos admitted that the model is limited to children age 7 and

  under. According to Dr. Georgopoulos, “IEUBK is the only widely applied and


                                            13
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48546 Filed 01/07/21 Page 20 of 32




  evaluated biokinetic model for lead biokinetics in children.”          Decl. ¶ 15(a),

  PageID.37961. The IEUBK “model is designed to calculate blood levels between

  zero and seven years old.” Dep. 73:7-8. Dr. Georgopoulos explained that “IEUBK

  was specifically developed with data from developing children aiming to capture the

  biokinetics of lead in ages from a few months up to seven years old.” Id. at 142:11-

  14. The model is age-dependent and incorporates information for dozens of different

  parameters that reflect biological changes over the period of 0 to 7 years of age. Id.

  at 71:15-24, 73:9-12.

        For example, the model includes age-dependent values for time spent

  outdoors and indoors, Decl. ¶ 16, PageID.37967; a parameter for the capacity-

  limited absorption process that is age-dependent, id.; age-dependent fractional lead

  absorption rates, id.; simulations of the absorption process from the gastrointestinal

  tract that are governed by age-dependent absorption fractions, id. ¶ 16,

  PageID.37973, 37976; bone transfer coefficients that vary with age, reflecting age-

  dependence of bone turnover, id. ¶ 16, PageID.37978; and rates of deposition of lead

  in bone surface that change with age, id.

        The problem here is that the proposed subclass includes children older than 7

  years of age. And Dr. Georgopoulos provides no evidence showing how exposure

  to lead in water affects blood lead levels in children older than 7. Dr. Georgopoulos

  admits that he does not have “a reliable tool for calculating exposures for ages above



                                              14
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48547 Filed 01/07/21 Page 21 of 32




  seven years.” Dep. 73:15-17. He did not even attempt to conduct any modeling for

  children older than 7. Id. at 73:5-8, 74:19-22. Indeed, he has not used the IEUBK

  model for children over 7 in this case or at any other time. Id. at 74:23-24. And he

  is not aware of any peer-reviewed scientific literature on the extent to which the

  model can be used to reasonably estimate blood lead levels for children from ages 8

  through 10. Id. at 74:5-10.

        Dr. Georgopoulos does not offer any other estimates for blood lead levels in

  children over 7 years of age. He offers only generalities and unfounded assumptions.

  Without citing anything in support, he states that “IEUBK-calculated estimates of

  blood levels in 7 year old children will be considered as reasonable first

  approximations of blood levels in children of somewhat older age.” Decl. ¶ 15(a),

  PageID.37961. At his deposition, he suggested that “one can reasonably state that

  the expected changes in blood levels would be similar though a little lower to those

  experienced by children seven years old.” Dep. 73:17-20. That is pure speculation.

  The model he relies on for childhood blood lead levels is based only on data for

  children up to 7 years old and was promulgated by U.S. EPA only for children up to

  7 years old. Id. at 71:15-24, 73:9-12, 142:11-14; Decl. ¶ 16(a), PageID.37963. It is

  so limited for a reason: the underlying biokinetics of children older than 7 are very

  different from those under 7, so children older than 7 are likely to absorb lead at

  different rates from children under 7. Ex. 3, Finley Report 36. In fact, Dr.



                                           15
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48548 Filed 01/07/21 Page 22 of 32




  Georgopoulos acknowledged at his deposition that using the model for children over

  7 years old is likely to overestimate blood lead levels. Dep. 73:17-20, 74:1-4.

        Dr. Georgopoulos testified that the inclusion in the subclass of children up to

  10 years old was based on the opinion of Dr. Hu regarding the ages of children with

  the highest potential for health effects of exposure to lead. Dep. 65:11-18, 73:12-

  15. But Dr. Hu also concedes that the IEUBK model “really only is intended to

  model blood lead levels through age 7, not through age 10.” Ex. 4, Hu Dep. 292:20-

  22. Dr. Hu chose to include children over age 7 years old in the subclass based on

  epidemiology literature regarding health effects of lead on IQ in children older than

  7. See id. at 292:23-293:1.

        Dr. Georgopoulos cannot use Dr. Hu’s opinion to extrapolate IEUBK-

  modeled blood lead estimates of children up to age 7 years old to children over 7

  years old. Dr. Hu did not provide any opinion about the effect of exposure to

  increased water lead on blood lead levels in children ages 8 to 10; he relied on

  studies about effects on IQ—a completely different topic. See Hu Decl. ¶ 26, ECF

  No. 1208-90, PageID.35905. Whether lead can cause IQ effects on children older

  than 7 years of age is not relevant to and provides no support for Dr. Georgopoulos’s

  opinions regarding the effect of exposure to lead in water on blood lead levels. That

  “improper extrapolation” is a “red flag[]” that “caution[s] against certifying an




                                           16
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48549 Filed 01/07/21 Page 23 of 32




  expert.” Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 527 (6th Cir.

  2012).

        As the Sixth Circuit has stated, a “district court judge asked to admit scientific

  evidence must determine whether the evidence is genuinely scientific, as distinct

  from being . . . speculation offered by a genuine scientist.” Tamraz, 620 F.3d at 677

  (quoting Rosen v. Ciba-Geigy Corp., 78 F.3d 316, 318 (7th Cir. 1996)). Because

  Dr. Georgopoulos lacks a scientific basis for his opinions regarding children over

  age 7, those opinions are not reliable and should be excluded. See Nelson, 243 F.3d

  at 253-54 (affirming district court’s exclusion of opinion testimony where expert

  could not “provide a valid scientific basis” for his opinion); McLean v. 988011

  Ontario, Ltd., 224 F.3d 797, 800-01 (6th Cir. 2000) (“[A]n expert’s opinion must be

  supported by ‘more than subjective belief and unsupported speculation’ and should

  be supported by ‘good grounds,’ based on what is known.” (quoting Pomella v.

  Regency Coach Lines, Ltd., 899 F. Supp. 335, 342 (E.D. Mich. 1995))).

  II.   Dr. Georgopoulos’s Opinions And Modeling Are Not Relevant
        Expert testimony also must be “relevant to the task at hand.” Daubert, 509

  U.S. at 597. To be relevant, an expert’s opinion must help the trier of fact to

  understand the evidence or to determine a fact in issue. See Fed. R. Evid. 702(a).

  “Expert testimony which does not relate to any issue in the case is not relevant and,

  ergo, non-helpful.” Daubert, 509 U.S. at 591 (internal quotation marks omitted);



                                            17
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48550 Filed 01/07/21 Page 24 of 32




  see Pride, 218 F.3d at 578 (“[T]here must be a connection between the scientific

  research or test result being offered and the disputed factual issues in the case in

  which the expert will testify.” (citing Daubert, 509 U.S. at 592)).

        A.     Dr. Georgopoulos’s Opinions And Modeling Do Not Fit The
               Definition Of The Minors Subclass
        Plaintiffs rely on Dr. Georgopoulos’s modeling to establish that members of

  the minors subclass suffered injury and damages. See Class Cert. Mot. 60, 75,

  PageID.34497, 34512. Plaintiffs define that subclass as “all children who, during

  the period from May 1, 2014 to January 5, 2016, were (a) in utero or between the

  ages of 0 to 10 years old, (b) lived in an identified residence or attended an identified

  school or day care, and (c) were exposed through ingestion to unfiltered Flint public

  water at such residence, school or day care for at least 14 days within a 90 day

  period.” Id. at xii, PageID.34436 (emphases added). Dr. Georgopoulos’s opinions

  and modeling do not fit that subclass definition.

               1.     Dr. Georgopoulos’s Opinions And Modeling Relate To A
                      Continuous Exposure Period of 90 Days, Not 14 Days Within
                      90 Days
        As defined by Plaintiffs, the subclass consists of children who were exposed

  to Flint water “for at least 14 days within a 90 day period.” Class Cert. Mot. xii,

  PageID.34436. Dr. Georgopoulos offers no opinion on children exposed for at least

  14 days within a 90 day period. Instead, his opinion is limited to children who

  consumed tap water for 90 days. In his declaration, Dr. Georgopoulos states: “My


                                             18
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48551 Filed 01/07/21 Page 25 of 32




  overall opinion is that children and pregnant women, and therefore their fetuses,

  would have had increased blood lead levels because of the change in water source

  . . . when they consumed tap water in Flint, MI for 90 days” during the eligible period

  of exposure. Decl. ¶ 11(a), PageID.37956 (emphasis added).

        Similarly, the modeling performed by Dr. Georgopoulos is based on an

  exposure period of 90 days, not 14 days within 90 days (or any duration other than

  90 days). Dep. 86:23-87:2, 89:5-8, 89:25-90:6, 145:16-20. With respect to the blood

  lead level estimates derived from the IEUBK modeling, Dr. Georgopoulos was

  asked: “Is that true with respect to all of these numbers for all of the different age

  groups here, that these estimates that you’re reporting are based upon an exposure

  period of 90 days?” Dr. Georgopoulos answered clearly: “That is correct.” Id. at

  86:23-87:2. He further testified that “the column that says WLL Micros Per Liter

  are the concentrations that the child was actually exposed over a period of 90 days

  approximately.” Id. at 89:5-8.

        Dr. Georgopoulos also used a 90-day exposure period in the AALM modeling.

  Dep. 145:16-20. Dr. Georgopoulos’s declaration states that he used the AALM

  model to calculate “estimates of [blood lead levels] for females of child-bearing age,

  that would have occurred in association with incremental increases in water lead

  concentration.” Decl. ¶ 16, PageID.37980. His declaration specifically states that it

  contains blood lead levels “calculated after 90 days of consuming water at specified



                                            19
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48552 Filed 01/07/21 Page 26 of 32




  WLLs (μg/L) for females of child-bearing age (20, 23 and 25 years old), using the

  AALM-Leggett Model.” Id. ¶ 16 tbl.2, PageID.37980; see id. ¶ 16, PageID.37981.

        So there is a significant mismatch between Dr. Georgopoulos’s opinions and

  model and the subclass definition.          That mismatch matters, because Dr.

  Georgopoulos’s use of a longer time period increases the blood lead levels over what

  they would be if he had followed the subclass definition. By modeling exposure

  over 90 days instead of 14 days within 90 days (i.e., multiplying the number of days

  of exposure by more than 6), Dr. Georgopoulos increased the lead exposure by a

  factor of more than 6. Dr. Georgopoulos’s opinions and modeling thus cannot

  predict blood lead levels of children who were exposed for fewer than 90 days, much

  less only 14 days, and so his opinions and modeling are not helpful to assist the Court

  to determine class certification, the issue here. See Daubert, 509 U.S. at 591.

               2.     Dr. Georgopoulos’s Opinions And Modeling Do Not Relate
                      To Children Over 7 Years Old
        The proposed minors subclass definition includes children up to age 10.

  However, Dr. Georgopoulos’s IEUBK modeling is limited to children up to 7 years

  old; he provides no blood lead estimates for children older than 7. The IEUBK

  model is based on biological factors and biokinetic data from children up to 7 years

  old. Dep. 71:15-18, 73:9-12, 142:11-14. It is not designed for use with respect to

  children over 7 years old, and it has not been calibrated for use with respect to

  children over 7 years old. Both Dr. Georgopoulos and Dr. Hu admit that it is


                                            20
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48553 Filed 01/07/21 Page 27 of 32




  intended to model blood lead levels through age 7, not through age 10. See pp. 14-

  16, supra.

        Because Dr. Georgopoulos’s modeling does not fit the proposed subclass

  definition, his modeling and opinions are not helpful to the trier of fact with respect

  to children older than 7 years of age. Expert testimony should be excluded when it

  does not fit the theory of the case. See Daubert, 509 U.S. at 591-92 (“Rule 702’s

  ‘helpfulness’ standard requires a valid scientific connection to the pertinent inquiry

  as a precondition to admissibility.”); Cates v. Whirlpool Corp., No. 15-CV-5980,

  2017 WL 1862640, at *12-*13 (N.D. Ill. May 9, 2017) (excluding opinion of

  plaintiffs’ expert in putative class action because it did not fit plaintiffs’ theory of

  the case and did not help the court determine whether there was a common question

  for class certification). The U.S. Supreme Court made that point in Comcast Corp.

  v. Behrend, 569 U.S. 27 (2013), where it held that a district court had erred in

  certifying a class in an antitrust case based on expert testimony, where the expert’s

  model did not fit the plaintiffs’ remaining theory of liability and therefore could not

  measure damages on a class-wide basis. Id. at 35-38.

        In sum, Dr. Georgopoulos’s modeling and opinions do not fit Plaintiffs’

  theory that the minors subclass includes: (1) children who were exposed for only 14

  days within a 90 day period and (2) children older than age 7. Accordingly, his

  opinions should be excluded. See Pride, 218 F.3d at 578 (“Rule 702 requires that



                                            21
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48554 Filed 01/07/21 Page 28 of 32




  the expert’s testimony assist the trier of fact. This requirement has been interpreted

  to mean that scientific testimony must ‘fit’ the facts of the case, that is, there must

  be a connection between the scientific research or test result being offered and the

  disputed factual issues in the case in which the expert will testify.”).

        B.     The Modeling Does Not And Cannot Establish Injury And
               Damages For Members Of The Minors Subclass
        Plaintiffs rely on Dr. Georgopoulos to support their assertion that “reliable

  methods exist for showing . . . damages using evidence that applies class-wide within

  the proposed Subclasses.” Class Cert. Mot. 60, PageID.34497. Specifically, they

  assert that “[c]lass-wide evidence will demonstrate that Defendants’ conduct caused

  elevated lead exposure in water, the ingestion of which caused common injuries to

  the children in the Minors Subclass.” Id. at 73, PageID.34510.

        Dr. Georgopoulos’s modeling, however, does not provide that proof; it does

  not show whether any member of the minors subclass suffered injury and damages

  as a result of exposure to lead in water. His modeling was based on defaults,

  hypotheticals, and assumptions—not facts relating to particular Plaintiffs. As a

  result, he provides no evidentiary basis to conclude that every (or any) member of

  the minors subclass has blood lead levels consistent with the modeled estimates.

        The blood lead levels estimated by the IEUBK and AALM models depend on

  the data inputs. That is, when the input data changes, the estimated blood lead levels

  also change. Dep. 53:12-16. Dr. Georgopoulos agreed that “to the extent that there


                                            22
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48555 Filed 01/07/21 Page 29 of 32




  were individual members of the class that had different exposure times or . . .

  different concentrations of lead in the soil and the dust in their environment, [their

  blood lead levels] would vary . . . in terms of the estimates from the model.” Id. at

  53:23-54:5. That variation is expected and is an insurmountable obstacle to proving

  class-wide injury. For example, while Dr. Georgopoulos used a 90-day exposure

  period in his modeling, “in reality the amount of time required to achieve a quasi-

  steady state in any individual or any age group can vary.” Id. at 93:16-21.

        Indeed, Dr. Georgopoulos admitted that his modeling does not establish the

  actual blood lead level for any member of the minors subclass, much less every

  member. He testified that the modeling was designed to produce only a “screening”

  or “approximate estimate of [blood lead level] ranges” that would be further refined

  in the future using specific information for any particular individual. Dep. 54:7-12;

  see Decl. ¶ 16, PageID.37981 (stating that the modeled estimates involve merely

  “hypothetical individuals and plausible exposure”). His modeling therefore could

  not demonstrate blood lead levels for the entire class, even if he used real values as

  opposed to hypothetical ones.

        In fact, for minors, Dr. Georgopoulos did not calculate specific blood lead

  levels at all. He instead calculated geometric means (i.e., typical values) of ranges

  of estimated blood lead levels. Dep. 79:22-80:1; Decl. ¶ 16, PageID.37970. The

  IEUBK recognizes that, due to so much individual variability, estimated blood lead



                                           23
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48556 Filed 01/07/21 Page 30 of 32




  levels for a population of children under any given hypothetical scenario are likely

  to fall in a distribution around the geometric mean. Dr. Georgopoulos used a

  standard deviation of 1.6, which the EPA recommends. Dep. 80:3-15.

        Because Dr. Georgopoulos’s IEUBK-modeled blood lead estimates actually

  represent ranges, they cannot provide a basis for conclusions regarding injury and

  damages for any individual class member. Many of the ranges overlap with each

  other. Ex. 3, Finley Report 48. So no subclass member’s actual blood lead level can

  be determined using the estimates modeled by Dr. Georgopoulos. And for more

  than half of the hypothetical water lead level increases, the blood lead levels he

  calculates are not significantly different from baseline blood lead levels and thus

  show no injury or damages. Id. at 47. The estimates thus cannot provide an

  evidentiary basis for concluding whether any class member was injured.

        In sum, Dr. Georgopoulos’s modeling cannot establish that every (or any)

  member of the minors subclass had elevated blood lead levels as a result of exposure

  to lead in water or the extent of any injury or damages. Accordingly, his opinions

  do not “fit” the issue before the Court (whether injury and damages can be

  established using common evidence), are not relevant to the question at issue, and

  should be excluded. See Greenwell, 184 F.3d at 496 (“The relevance requirement

  ensures that there is a ‘fit’ between the testimony and the issue to be resolved by the

  trial.” (citing Bonds, 12 F.3d at 555)); Pride, 218 F.3d at 578 (“there must be a



                                            24
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48557 Filed 01/07/21 Page 31 of 32




  connection between the scientific research or test result being offered and the

  disputed factual issues in the case in which the expert will testify” (citing Daubert,

  509 U.S. at 592)); Cameron, 2004 WL 5520003, at *12 (rejecting expert opinion

  based on refuted assumption that the plaintiffs were drinking, bathing, cooking, and

  gardening with contaminated water as irrelevant to the question of present or future

  threat of harm).

                                    CONCLUSION
        The Court should exclude Dr. Georgopoulos’s testimony and declaration.

                                                Respectfully submitted,

   CAMPBELL, CONROY & O’NEIL                    BUSH SEYFERTH
   P.C.                                         PLLC

   By: /s/ James M. Campbell                    By: /s/ Cheryl A. Bush
   James M. Campbell                            Cheryl A. Bush (P37031)
   Alaina N. Devine                             Michael R. Williams (P79827)
   One Constitution Wharf, Suite 310            100 W. Big Beaver Road, Suite 400
   Boston, MA 02129                             Troy, MI 48084
   (617) 241-3000                               (248) 822-7800
   jmcampbell@campbell-trial-lawyers.com        bush@bsplaw.com
   adevine@campbell-trial-lawyers.com           williams@bsplaw.com

    Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
              Veolia Water North America Operating Services, LLC

  Dated: January 7, 2021




                                           25
Case 5:16-cv-10444-JEL-MKM ECF No. 1375, PageID.48558 Filed 01/07/21 Page 32 of 32




                           CERTIFICATE OF SERVICE
           I hereby certify that on January 7, 2021, I electronically filed the

     foregoing document with the Clerk of the Court using the ECF System, which

     will send notification to the ECF counsel of record.

                                                   Respectfully submitted,

                                                   /s/ James M. Campbell

     Dated: January 7, 2021
